Citation Nr: 1450621	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  14-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Harry J. Binder, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  

The Board notes that the issues of entitlement to service connection for Parkinson's disease and neuromuscular disease have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  In this regard, in a statement attached to his July 2014 VA Form 9, the Veteran stated that he has "developed Parkinson's disease which is ongoing with the neuromuscular disease which I feel are also service connected."   The RO has not yet adjudicated such issues.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disorder and for a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in January 1981, the RO denied entitlement to service connection for a back disorder.

2.  Evidence received since the final January 1981 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a back disorder is completely favorable, no further actual is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran seeks to establish service connection for a back disorder.  This claim was subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for a back disorder is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The record reflects that, in January 1981, the RO denied service connection for a back disorder.  The evidence of record at that time included the Veteran's service treatment records and the report of a December 1980 VA examination. 

The basis for the denial of service connection for a back disorder was that the RO found that the Veteran's back condition preexisted service.  Although notified of the denial in January 1981, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the January 1981 rating decision is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.  

The Veteran filed his current claim to reopen in May 2011.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with each claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  "New" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims for service connection for a back disorder was the RO's January 1981 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since January 1981 includes private medical records, records from the Social Security Administration, the Veteran's statements, and the September 2014 Board hearing transcript.  This evidence includes an undated report completed by Dr. L.T., which stated that the Veteran had an "original neck/back injury in 1976 which required 8-10 w[ee]ks of bed rest."  The Veteran also submitted an October 2012 report by Dr. W.D. which stated that the Veteran "suffered cervical and lumbar spine injury in line of duty (documented) which is most likely to blame for symptoms."  This evidence was not before adjudicators when the Veteran's claim was last denied in January 1981, and it is not cumulative or redundant of the evidence of record at the time of that decision.  This evidence raises a reasonable possibility of substantiating the claim, in that it suggests that the in-service back disability either did not exist prior to service or was aggravated in service.  As discussed below, the duty to obtain an examination is triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Accordingly, the claim for service connection for a back disorder is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened; the appeal is granted to this extent only.


REMAND

With respect to the merits of the issues of entitlement to service connection for a back disorder, as well as service connection for a neck disorder, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran has not yet been afforded a VA examination with regard to his service connection claims.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  In the instant case, the record demonstrates current diagnoses of back and neck disorders.  The Veteran's service treatment records also document in-service complaints of a back injury.  Furthermore, the Veteran was discharged from service due to his back problems.  As noted above, the reports by Dr. L.T. and Dr. W.D. suggest that the Veteran's current symptoms could have been caused by an in-service injury.  Accordingly, in light of the Veteran's statements concerning symptoms in service, the Board finds that he should be afforded VA examinations to determine the etiology of his back disorder and neck disorder.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that back and neck disabilities were not identified on the February 1976 examination when he was accepted for service.  Therefore, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002).  That presumption can only be rebutted by clear and unmistakable evidence that the disability both pre-existed and was not aggravated in active service.  Id.  To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).

If the presumption is not rebutted the claim is treated as an ordinary claim for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

An examination is needed to obtain an opinion as to whether the Veteran's current back and neck disabilities are related to the reported back injury during service, and whether his back and neck disabilities clearly and unmistakably pre-existed service and were not aggravated in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to submit the names of any private doctors who have treated him for his back or neck conditions.  Obtain all identified records.  Additionally, obtain all VA treatment records, including records from the VA Medical Center-Birmingham.  

2.  The Veteran should be afforded an appropriate VA examination so as to determine the current nature and etiology of his back and neck disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should opine as to whether the Veteran's current back and neck disabilities clearly and unmistakably preexisted the period of service from June 1976 to August 1976.

If the examiner finds that the Veteran's back or neck disabilities clearly and unmistakably preexisted service, the examiner should opine as to whether each disability was clearly and unmistakably not aggravated (clearly and unmistakably underwent no permanent increase in disability beyond natural progression).

If the examiner finds that the Veteran's back or neck disabilities did not clearly and unmistakably preexist service and/or were not clearly and unmistakably aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that each disability had its onset during the period of service from June 1976 to August 1976, or is otherwise the result of a disease or injury during that period of service.

A complete rationale should be given for all opinions and conclusions rendered.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


